Name: Decision No 5/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 2 December 1998 amending Decision No 2/97 with regard to the financial contribution of the Czech Republic
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 1999-01-12

 Avis juridique important|21999D0112(06)Decision No 5/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 2 December 1998 amending Decision No 2/97 with regard to the financial contribution of the Czech Republic Official Journal L 006 , 12/01/1999 P. 0017 - 0017DECISION No 5/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 2 December 1998 amending Decision No 2/97 with regard to the financial contribution of the Czech Republic (1999/17/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (2), concerning the Czech Republic's participation in Community programmes, and in particular Articles 1 and 2 thereof,Having regard to Decision No 2/97 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 30 September 1997 adopting the terms and conditions for the participation of the Czech Republic in Community programmes in the fields of training, youth and education (3),Whereas, according to Article 1 of the said Additional Protocol, the Czech Republic may participate in Community framework programmes, specific programmes, projects or other actions in particular in the fields of training, youth and education;Whereas, pursuant to Article 2 of the said Additional Protocol, the terms and conditions for the participation of the Czech Republic in the activities referred to in Article 1 are to be decided by the Association Council;Whereas the provisions concerning the financial contribution of the Czech Republic set out in Annex II, paragraph 7 of Decision No 2/97 need to be adapted, as provided for in Annex I, paragraph 5 thereto,HAS DECIDED AS FOLLOWS:Article 1 Paragraph 7 of Annex II to Decision No 2/97 of the Association Council shall be replaced by the following text:'7. The Czech Republic will pay supplementary administrative costs referred to in paragraphs 3, 4 and 5 from its national budget.The Czech Republic will also pay from its national budget 50 % of the remainder of its annual contribution to the Leonardo da Vinci programme, referred to in paragraph 3, and 67 % of the remainder of its annual contribution to the Socrates and Youth for Europe programmes, referred to in paragraphs 4 and 5.Subject to regular PHARE programming procedures, the remaining 50 % for Leonardo and 33 % for Socrates and Youth for Europe programmes will be paid from the Czech Republic's annual PHARE National Indicative Programme.`Article 2 This Decision shall apply for the duration of the Leonardo da Vinci, Youth for Europe and Socrates programmes.Article 3 This Decision shall enter into force on the day of its adoption by the Association Council.Done at Brussels, 2 December 1998.For the Association CouncilThe PresidentJ. KAVAN(1) OJ L 360, 31. 12. 1994, p. 2.(2) OJ L 317, 30. 12. 1995, p. 45.(3) OJ L 277, 10. 10. 1997, p. 26.